Montgomery, J.,
dissenting. — In support of my dissent from the action of the majority of the court in bane in the above cases, I assign the following reasons:
It appears that the main question of law involved is whether or not the Liquor License Quota Act of 1939, P. L. 806, commonly known as “the Liquor License Quota Act”, is applicable to clubs. This question has been raised many times since the passage of the act, *25and the decisions are practically equally divided. An examination of these decisions and the history of this particular statute convinces me that, after the quota has been reached, the act forbids the issuance of any licenses except hotel licenses to those hotels able to meet the requirements of the act.
Differences of opinion seem to have arisen in the various courts on account of the fact that the first part of section 2, setting forth the formula for determining the quota, excludes clubs as well as hotels. However, this is not irreconcilable with the latter part of the section, which makes hotels the only exception after the quota has been reached. This has been clearly pointed out in the opinion of the quarter sessions court of this county at 123 June session, 1942, mise., rendered by Judges MeNaugher, Smith, and Park, and also in the opinion of Sherwood, J., in In re Seagrave Social Club’s License, 37 D. & C. 575. Therefore, under the Statutory Construction Act of May 28,1937, P. L. 1019, art. IV, sec. 51, providing: “When the words of a law are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit”; the construction so placed upon the act in those two decisions should be sustained, since there is no ambiguity.
Nevertheless, since there is such a diversity of opinion as to the spirit of the act and the intention of the legislature, it seems advisable to pursue the matter further and to apply the provisions of the Statutory Construction Act as though the words of the law were not explicit.
The construction statute lays down eight rules or means for determining the intent of the legislature under such circumstances. The first four of those rules are similar in nature and are as follows: First, occasion and necessity for the law; second, the circumstances under which it was enacted; third, the mischief *26to be remedied, and fourth, the object to be attained. Some jurists have stated that the purpose of the Quota Act was directed at the corner saloon which offers to serve all customers: In re License of I. B. P. O. E. of W., John F. Moorland Lodge No. 801, 42 D. & C. 222, and Appeal of Legion Home Association of Danville, 48 D. & C. 123, 129. However, such a statement would be to say that all restaurants are disreputable or that all clubs are reputable. I believe that there are disreputable restaurants and clubs as well as hotels. That appears to be the reason the legislature did not include all hotels in its exception to the effect of the act and established stricter requirements for those hotels it intended to exclude.
It has been argued that there was no reason to place a restriction upon the number of club licenses to be issued because, first, clubs sell only to members, and, secondly, club licenses are issued only at the discretion of the Liquor Control Board. Both of these reasons are unsound. The first argument overlooks the fact that the provisions of the liquor act provide for the issuance of catering licenses to clubs so they may sell to nonmembers as well as to members. The second argument is unsound because clubs may change officers, stewards, and policies after convincing the Liquor Control Board that their purposes are bona fide and their intentions good. Thus they can overcome that safeguard which the legislature has seen fit to impose in the granting of club licenses. It is also well known that membership in some clubs may be obtained very easily, so that the matter of sale to members may also cease to be a very sound argument. Thus, the objects of the Quota Act may aptly apply to all licenses and possibly to public service licenses as well, which fact appears to have been overlooked in other discussions of this question. It appears the mischief to be remedied, the occasion and purpose of the law, and the circum*27stances under which it was enacted might relate to all types of licenses.
Appellants also argue that a' sale by a club is not strictly a sale. However, in no section of the Malt Beverage License Law, or the Liquor License Law, is there any such distinction made; all provisions apply to all types of licensees, including clubs.
The fifth rule of construction laid down in the Statutory Construction Act, viz, “The former law, if any, including other laws upon the same or similar subjects,” does not appear to be helpful because of the different manner of dispensing beverages since the repeal of the Eighteenth Amendment from the system prevailing in Pennsylvania prior thereto.
The sixth rule of construction, viz, “The consequences of a particular interpretation”, has been used-as an argument against my interpretation of the act for the reason that under my interpretation any number of club licenses might be issued prior to the attainment of the quota and none thereafter. It has been argued that this is an absurd result. My reply is that that is no more absurd or unreasonable than the result which would follow from the granting of malt bevage licenses exclusively up to the quota. In such case, no license for the sale of liquor could be issued so long as the quota was maintained by the holders of the malt beverage licenses. No argument has ever been raised upon this situation, so far as we can find. However, the legislature in 1941, by an act described as “veto no. 26”, did recognize this condition and attempted to correct it, but the act did not become a law on account of the veto.
The seventh and eighth rules are as follows: viz, “The contemporaneous legislative history” and “legislative and administrative interpretations of such law.” As stated in Loeb v. Benham et al., 153 Pa. Superior Ct. 601, “The history of this law is illuminating.” I have undertaken to check the legislative journal from the *28time this particular act was submitted to the 1939 legislature as House Bill 1337, with the view of determining the legislature’s intent, and I find that on May 10,1939, as shown at page 2992 of the Legislative Journal, the house was asked to amend this act by including club licenses as an exception. An amendment was offered to insert in the act — after the word “hotels” in line 12 of section 2 — the words “and clubs”. This amendment was offered after remarks (Legislative Journal, p. 2987) that the act covered clubs as well as restaurants. However, the amendment was not agreed to: Legislative Journal p. 2993. Thereafter, the act as now stated passed second and third reading in the House, was submitted to the Senate as Senate Bill 1040, passed first and second readings, and was brought to a vote for final passage, at which time one of the senators again offered an amendment to exclude clubs from the operation of same. This attempt, likewise, was unsuccessful and the amendment not approved: Journal p. 4627. However, since the act was to be referred to the conference committee, the suggested amendment “excluding clubs” was also referred to the committee. Thereafter, this committee reported the act back to the House, and back to the Senate without incorporating the amendment and, in the form we now find it, it was passed: Journal p. 5123. Certainly, in view of two unsuccessful attempts to read into the act as an exception the words “and clubs”, it cannot now be argued that the legislature did not intend to include clubs within the Quota Act. ■
If such legislative action were not sufficient to answer the question involved here as to the true intention, our interpretation of the statute is further supported by subsequent action of the 1941 legislature, which passed an act amending the Liquor License Quota Act of 1939, P. L. 806, by inserting the words “and clubs” in the exception clause. However, it is to be noted that *29even in this act the legislature did not mean to exclude all clubs from the operation of the act because it specifically provided that only “legitimate purpose clubs” should be covered in' the exclusion feature. An examination of the Legislative Journal in connection with the passage of this amending act is also illuminating because in the discussion pertaining to the passage of same (Legislative Journal pp. 1543 and 1682-83) supporters of the bill argued that it should be passed to correct the alleged mistake which they had made in passing the Act of 1939. This, in itself, is an admission that the Act of 1939 as passed did not exclude clubs from its operation.
The Governor’s message vetoing the 1941 act is also illuminating. He said: “Certainly it cannot be said, in view of the fact that there are 3,562 clubs in this Commonwealth already having club licenses, that there is any need for the issuance of any more club licenses.”
The courts cannot now read into this statute the words “and clubs”, as this would be doing something which the legislature refused to do in 1939 and attempted to do in 1941 but was prevented from doing by the Governor’s veto. If the 1939 legislature made a mistake by including clubs within the operation of the act, the courts are without authority to correct this mistake. It must and can only be corrected by appropriate new legislation passed by the legislature and approved by the Governor.
After a careful study of the law as it now stands, together with all the other matters we are privileged to examine under authority, of the legislative construction act aforesaid, I am of the opinion that, after the quota has been reached, the issuance of any new club license is prohibited by the Liquor License Quota Act of 1939.
Since it is admitted that the issuance of the licenses involved in these three cases would exceed the quota *30established in the several municipalities in which the petitioners are located, and without reflecting in any way on the other qualifications of these petitioners, or of any clubs of similar nature, or upon the fitness or reputation of their officers or members, I would sustain the decision of the Liquor Control Board in all three cases and dismiss these several appeals.